Medical testimony is unnecessary because the parties have stipulated "that an expert medical witness which might be called on behalf of plaintiff would testify to substantiate the allegation of paragraph 4 and with medical certainty to the allegation of paragraph 5 of the Complaint."
Since the parties stipulated as to what the testimony of the expert medical witness would be, plaintiff was not required to call that witness to testify in order to have the benefit of medical testimony.
Thus, it is unnecessary to predicate the judgment solely upon the testimony of plaintiff. Whether expert medical testimony is required is not an issue properly before us since the content of such medical testimony was stipulated.
Accordingly, I concur in the judgment. *Page 83